Citation Nr: 0800430	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  04-13 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to a disability rating in excess of 50 
percent for chronic undifferentiated schizophrenia for 
accrued benefit purposes.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	M. W. Dolan, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to May 1946.

These matters come to the Board of Veterans' Appeals (Board) 
from an October 2002 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) to deny the 
benefits sought on appeal.  The appellant, the veteran's 
surviving spouse, perfected an appeal of that decision.  For 
good cause shown, her motion for advancement on the docket 
has been granted.  38 U.S.C.A. § 7107(a) (West 2002); 38 
C.F.R. § 20.900(c) (2007).

In an October 2005 decision, the Board denied the appellant's 
claims.  She appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a May 2007 joint motion for 
remand to the Court, the parties (appellant and Secretary of 
VA) requested that the Board decision be vacated and the 
issues remanded.  In a Court order issued later that month, 
the joint motion was granted, the Board's October 2005 
decision was vacated, and the issues were remanded.  The case 
was subsequently returned to the Board.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The joint motion for remand indicated that remand for 
additional development was needed.  

In this regard, although records from the Social Security 
Administration (SSA) had previously been requested, the 
record shows that the veteran went by a second name, for 
which a request had not been made.  Thus, the RO/AMC should 
make a new request for SSA records using variations of this 
second name as outlined in the joint motion for remand.  The 
record also reflects that the previous request for SSA 
records had been made using the wrong date of birth for the 
veteran.  Accordingly, in making the new request, the RO/AMC 
should also use the correct date of birth as outlined in the 
joint motion for remand.

The Board notes that in his brief to the Board, the 
appellant's attorney has attempted to raise a claim of clear 
and unmistakable error (CUE) in May 26, 1964, December 13, 
1965, and January 9, 1968 rating decisions.  These matters 
have not been addressed by the RO in the first instance.  As 
the outcome of that CUE challenge could impact the claim for 
benefits under 38 U.S.C.A. § 1318 and/or the accrued benefit 
claim, such matter is inextricably intertwined with those 
issues on appeal and is remanded for adjudication in the 
first instance.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two or more issues are inextricably intertwined 
if one claim could have significant impact on the other).  

The fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed by the RO in the 
first instance.  Thus, the clear and unmistakable error 
claims should not be returned to the Board unless they are 
properly appealed.  See 38 C.F.R. § 20.200.

The Board notes that with respect to the challenge to the May 
26, 1964 rating decision, such decision merely effectuated 
the May 18, 1964 Board decision which assigned the 50 percent 
rating, and the RO is bound by that Board decision.  See 38 
U.S.C. § 7103(a) (once BVA has decided a claim, that decision 
is final and binding upon the RO).  

As a final matter, during the pendency of this appeal the 
Court issued a decision in the appeal of Hupp v. Nicholson, 
21 Vet. App. 342 that, in general, 38 U.S.C.A. § 5103(a) 
notice for a DIC case must include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  In addition, the Board notes that notice 
of the type of information and evidence necessary to 
establish an evaluation and effective date for the benefits 
on appeal has not been provided in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
corrective notice can be provided on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate, to the extent possible, 
the claims of CUE in the May 26, 1964, 
December 13, 1965, and January 9, 1968, RO 
rating decisions.  These issues should 
only be returned to the Board if properly 
appealed in accordance with 38 C.F.R. 
§§ 20.200, 20.302.


2.  Send the appellant and her 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (1) a statement of the 
conditions, if any, for which a veteran 
was service-connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected in accordance with Hupp, 
supra.  The notice should also include an 
explanation of the information or evidence 
needed to establish an evaluation and 
effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman.

3.  Attempt to obtain records from SSA 
using the names "[redacted]" and 
"[redacted]," and the veteran's 
correct birthdate of February [redacted], 1923.  
The attempt to obtain such records should 
be documented in the claims file.  If the 
attempt to obtain such records is 
unsuccessful, the appellant and her 
representative should be notified of such.

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the claims for service connection for 
cause of the veteran's death, entitlement 
to DIC benefits under 38 U.S.C.A. § 1318, 
or entitlement to accrued benefits remain 
denied, the appellant and her 
representative should be issued a 
supplemental statement of the case on the 
issue(s) which remain denied and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


